AMENDED AND RESTATED COLLATERAL AGENCY
AND INTERCREDITOR AGREEMENT

        This AMENDED AND RESTATED COLLATERAL AGENCY AND INTERCREDITOR AGREEMENT
(this “Agreement”), dated as of August 26, 2003, is entered into among the 2000
Senior Noteholder listed on the signature pages hereof (together with assignees
of such 2000 Senior Noteholder, the “2000 Senior Noteholders”), the 2003 Senior
Noteholder listed on the signature pages hereof (together with assignees of such
2003 Senior Noteholder and any Prudential Affiliate that may become a party
hereto and assignees thereof, the “2003 Senior Noteholders”), the Senior Lenders
listed on the signature pages hereof (together with any assignees of such Senior
Lenders, the “Senior Lenders”) and Bank of America, N.A., as Agent for the
Senior Lenders (in such capacity, together with any successor in such capacity,
the “Agent”), any Additional Creditors that may become parties to this Agreement
(either directly or through their agent), and U.S. Bank National Association, as
successor to State Street Bank and Trust Company of California, N.A., in its
capacity as collateral agent for the 2000 Senior Noteholders, the 2003 Senior
Noteholders, the Senior Lenders, the Agent and the Additional Creditors (the
“Collateral Agent”).

R E C I T A L S

        A.        Nu Skin Enterprises, Inc., a Delaware corporation (the
“Company”), has issued to the 2000 Senior Noteholder its 3.03% Senior Notes due
October 12, 2010 in the aggregate principal amount of JP¥9,706,500,000 (the
“2000 Senior Noteholder Notes”) pursuant to that certain Note Purchase
Agreement, dated as of October 12, 2000 (as the same may be amended,
supplemented, amended and restated or otherwise modified from time to time, the
“2000 Note Purchase Agreement”), between the Company and the 2000 Senior
Noteholder.

        B.        The Company and/or one or more Issuer Subsidiaries (as defined
in the 2003 Private Shelf Agreement described below) may from time to time issue
and sell to the 2003 Senior Noteholder and/or one or more Prudential Affiliates
(as defined in the 2003 Private Shelf Agreement) its senior promissory notes in
the aggregate principal amount of up to US$125,000,000 or the equivalent amount
in certain other currencies (the “2003 Senior Noteholder Notes”) pursuant to
that certain Private Shelf Agreement, dated as of August 26, 2003 (as the same
may be amended, supplemented, amended and restated or otherwise modified from
time to time, the “2003 Private Shelf Agreement”), between the Company and each
Issuer Subsidiary which may become party thereto, on the one hand, and the 2003
Senior Noteholder and each Prudential Affiliate which may become party thereto,
on the other hand.

        C.        The Company, the Senior Lenders and the Agent have entered
into a Credit Agreement dated as of May 10, 2001 (as amended, supplemented,
amended and restated or otherwise modified from time to time, the “Credit
Agreement”), pursuant to which the Senior Lenders may from time to time make
loans and other financial accommodations to the Company.

        D.        Each of the Material Domestic Subsidiaries of the Company
(together with any future Material Domestic Subsidiaries entering into a
guaranty agreement with respect to the Obligations (as defined below), the
“Subsidiary Guarantors”) has entered into a guaranty agreement pursuant to which
the Subsidiary Guarantors guarantee to the Senior Lenders the payment and
performance of all of the Company’s obligations under the Loan Documents (as
defined in the Credit Agreement) (as such guaranty agreement may be modified,
amended, renewed or replaced, including any increase in the amount guaranteed
thereunder, the “Bank Obligation Guaranty”).

1

        E.        The Subsidiary Guarantors have entered into a guaranty
agreement pursuant to which the Subsidiary Guarantors have guaranteed to the
2000 Senior Noteholders the payment of the 2000 Noteholder Obligations and the
payment and performance of all of the Company’s obligations under the 2000 Note
Purchase Agreement and the 2000 Senior Noteholders Notes (as such guaranty
agreement may be modified, amended, renewed or replaced, including any increase
in the amount guaranteed thereunder, the “2000 Note Obligation Guaranty”).

        F.        Pursuant to the 2003 Private Shelf Agreement, (i) the Company
will, with respect to any 2003 Senior Noteholders Notes issued by any Issuer
Subsidiary, guarantee to the 2003 Senior Noteholders the payment of the 2003
Noteholder Obligations and the payment and performance of each such Issuer
Subsidiary’s obligations under the 2003 Private Shelf Agreement and the 2003
Senior Noteholders Notes and (ii) the Subsidiary Guarantors will enter into a
guaranty agreement pursuant to which the Subsidiary Guarantors will guarantee to
the 2003 Senior Noteholders the payment of the 2003 Noteholder Obligations and
the payment and performance of all of the Company’s and each Issuer Subsidiary’s
obligations under the 2003 Private Shelf Agreement and the 2003 Senior
Noteholders Notes (such guaranty agreements of the Company and the Subsidiary
Guarantors as they may be modified, amended, renewed or replaced, including any
increase in the amount guaranteed thereunder, collectively, the “2003 Note
Obligation Guaranty”).

        G.        The Company may enter into additional note purchase agreements
and/or credit agreements with investors and/or lenders which become parties to
this Agreement, may enter into one or more interest rate swaps or collars,
foreign currency exchange agreements, equity swap agreements, commodity price
protection agreements or interest rate, currency exchange, equity price or
commodity price hedging arrangements (any such agreement or arrangement, a
“Hedging Agreement”) with persons or entities which become parties to this
Agreement and may incur obligations (“Cash Management Obligations”) in respect
of overdrafts or related liabilities or in connection with treasury, depositary
or cash management services, including in connection with automated clearing
house transfers of funds, to persons or entities which become parties to this
Agreement (any such investor, lender or other party, together with the lenders
and other parties referred to in the next sentence, the “Additional Creditors”;
and the obligations of the Company under any such agreement or arrangement or in
respect of any such overdrafts or related liabilities or any such services, the
“Additional Company Obligations”), and such Additional Company Obligations may
be guaranteed by one or more of the Subsidiary Guarantors pursuant to one or
more guaranties (the “Additional Subsidiary Guaranties”). In addition, one or
more Subsidiary Guarantors may become direct obligors (in respect of loans,
reimbursement obligations relating to Letters of Credit, Hedging Agreements
and/or Cash Management Obligations) to persons or entities which become parties
to this Agreement and therefore are Additional Creditors, and the obligations of
such Subsidiary Guarantors to such lenders or other parties (the “Direct
Subsidiary Obligations” and, together with the Additional Company Obligations,
the “Additional Obligations”) may be guaranteed by the Company and the other
Subsidiary Guarantors.

2

        H.        Certain foreign subsidiaries of the Company may enter into one
or more guaranty agreements pursuant to which such foreign subsidiary guarantors
will guarantee to the Benefitted Parties (as defined below) the payment and
performance of all of the Company’s and each Issuer Subsidiary’s obligations, as
the case may be, under the Senior Loan Documents (as defined below) (as each
such guaranty agreement may be modified, amended, renewed or replaced, including
any increase in the amount guaranteed thereunder, a “Foreign Subsidiary
Guaranty”).

        I.        The Bank Obligation Guaranty, the 2000 Note Obligation
Guaranty, the 2003 Note Obligation Guaranty, any Additional Subsidiary Guaranty,
any Direct Subsidiary Obligation and any Foreign Subsidiary Guaranty are each
hereinafter referred to as a “Subsidiary Guaranty.” The Loan Documents, the 2000
Note Purchase Agreement, the 2003 Private Shelf Agreement, each Subsidiary
Guaranty and any additional credit agreement, note purchase agreement, Hedging
Agreement or agreement relating to Cash Management Obligations entered into in
favor of any Additional Creditor are hereinafter referred to, collectively, as
the “Senior Loan Documents”.

        J.        The Company has secured all present and future obligations to
the 2000 Senior Noteholders under the 2000 Senior Noteholder Notes and the 2000
Note Purchase Agreement (all such obligations, including, without limitation,
principal, interest, Make-Whole Amounts, fees and indemnities, being referred to
herein as the “2000 Senior Noteholder Obligations”), all present and future
obligations to the 2003 Senior Noteholders under the 2003 Senior Noteholder
Notes and the 2003 Private Shelf Agreement (all such obligations, including,
without limitation, principal, interest, Make-Whole Amounts, fees and
indemnities, being referred to herein as the “2003 Senior Noteholder
Obligations”) and all present and future obligations to the Senior Lenders,
including, without limitation, principal, interest, letter of credit obligations
(including Contingent L/C Obligations), break-funding amounts, fees and
indemnities (the “Senior Lender Obligations”) and may secure all Additional
Obligations, pursuant to the terms of that certain Pledge Agreement dated as of
October 12, 2000 between the Company and the Collateral Agent (the “Pledge
Agreement”) and any similar documents executed after the date hereof, as the
same may be amended, supplemented or modified from time to time (the “Security
Documents”). The 2000 Senior Noteholder Obligations, the 2003 Senior Noteholder
Obligations, the Senior Lender Obligations and the Additional Obligations are
collectively referred to as the “Obligations.” The 2000 Senior Noteholders, the
2003 Senior Noteholders, the Senior Lenders and the Additional Creditors are
sometimes collectively referred to as the “Benefitted Parties” and individually
referred to as a “Benefitted Party.” The Pledge Agreement grants to the
Collateral Agent, for the ratable benefit of the Benefitted Parties, a valid,
perfected and enforceable first priority lien on and a security interest in 65%
of the equity securities of certain foreign subsidiaries of the Company
(hereinafter all of such collateral, together with all rights to payment under
any Subsidiary Guaranty, shall be referred to collectively as the “Collateral”).

        K.        The 2000 Senior Noteholders, the 2003 Senior Noteholders, the
Senior Lenders and the Additional Creditors wish to set forth their
understandings and agreements regarding their respective rights and priorities
with respect to amounts recovered through the exercise of any right of set off,
payments received after a Triggering Event (as defined in Section 2(a), below)
and proceeds of the Collateral.

3

        L.        The Collateral Agent and the Benefitted Parties are parties to
a Collateral Agency and Intercreditor Agreement dated as of October 12, 2000, as
amended by that certain First Amendment dated as of May 10, 2001 (as amended to
date, the “Existing Collateral Agency and Intercreditor Agreement”), and intend
for this Agreement to replace and supercede the Existing Collateral Agency and
Intercreditor Agreement.

        M.        Capitalized terms used herein without being defined shall have
the meanings set forth in the 2000 Note Purchase Agreement.

            NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and the mutual covenants and
promises set forth herein, each of the parties to this Agreement agrees as
follows:

1.     Sharing.

        (a)        The liens of the Collateral Agent relating to the Collateral
shall be held by the Collateral Agent for the benefit of the Benefitted Parties,
and any proceeds realized in respect thereof shall be shared by the Benefitted
Parties and distributed in accordance with the rights and priorities set forth
in this Agreement. Any Collateral Proceeds, Triggering Event Balances,
Triggering Event Payments or Setoff Proceeds (as such terms are defined in
Section 2(b)) shall be shared by the Benefitted Parties and distributed in
accordance with the rights and priorities set forth in this Agreement. As used
herein, the term “Triggering Event” means (a) the occurrence and continuation of
a Bankruptcy Proceeding (as defined below) with respect to the Company, any
Issuer Subsidiary, any Subsidiary Guarantor or any Material Foreign Subsidiary,
(b) the Collateral Agent’s receipt of a written notice that the unpaid principal
amount of any of the Obligations has not been paid at the stated maturity
thereof or has been declared to be then due and payable by the holder or holders
thereof prior to the due date as a result of an event of default or (c) any
exercise of any right of setoff or banker’s lien by any Benefitted Party. As
used herein, the term “Bankruptcy Proceeding” means, with respect to any Person,
a general assignment of such Person for the benefit of its creditors, or the
institution by or against such Person of any proceeding seeking relief as
debtor, or seeking to adjudicate such Person as bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment or composition of such Person or
its debts, under any law relating to bankruptcy, insolvency, reorganization or
relief of debtors, or seeking appointment of a receiver, trustee, custodian or
other similar official for such Person or for any substantial part of its
property.

        (b)        Notwithstanding anything to the contrary set forth herein,
any Collateral Proceeds, Triggering Event Balances, Triggering Event Payments or
Setoff Proceeds which are to be remitted to any Benefitted Party on account of
Obligations which are Contingent L/C Obligations (as defined

4

below) shall be remitted to the Collateral Agent to be held in a separate cash
collateral account (the “L/C Account”) by the Collateral Agent and distributed
by the Collateral Agent only in accordance with this Section 1(b). In the event,
and upon the condition that, any Contingent L/C Obligation becomes an absolute
obligation of the Company upon the honoring of a draw under any Letter of Credit
(as defined below), upon receipt of written direction from the applicable
Benefitted Party, the Collateral Agent shall withdraw from the L/C Account and
shall pay over to such Benefitted Party (or issuing bank on behalf of such
Benefitted Party) that honored such draw an amount equal to the Withdrawal
Amount (as defined below) with respect to the amount of such draw together with
interest on such Withdrawal Amount at the rate earned while on deposit in the
L/C Account. In the event that the Collateral Agent receives written notice that
any Contingent L/C Obligation lapses on account of the expiration or other
termination of the applicable Letter of Credit, an amount equal to the
Withdrawal Amount with respect to such lapsed Contingent L/C Obligation,
together with interest on account of such amount at the rate earned while on
deposit in the L/C Account, shall be released from the L/C Account and shall be
distributed by the Collateral Agent to the Benefitted Parties in accordance with
clause “third” of Section 2(c). As used herein “Withdrawal Amount” means the
product of (a) the quotient of (i) the amount of a Contingent L/C Obligation
which has then become an absolute obligation on account of a draw or the amount
of a Contingent L/C Obligation which has lapsed on account of the expiration or
termination of the applicable Letter of Credit, as the case may be, over (ii)
the total amount of all Contingent L/C Obligations, and (b) the total amount
then deposited in the L/C Account.

            As used herein, the term “Contingent L/C Obligations” means any and
all contingent obligations of the Company to reimburse the issuers of Letters of
Credit for drawings under such Letters of Credit.

            As used herein, the term “Letter of Credit” means a letter of credit
issued by a Benefitted Party, or an issuing bank on behalf of a Benefitted
Party, for the account of the Company or any of the Subsidiary Guarantors
pursuant to the Loan Documents or any additional credit agreements with lenders
which become party to this Agreement.

2.  

Cash Collateral Account; Application of Proceeds


(a)  

The Collateral Agent has established an interest-bearing demand deposit cash
collateral account subject to the lien and security interest created by the
Security Documents (the “Cash Collateral Account”) in the name of the Collateral
Agent into which the proceeds, payments and amounts described in subsections
(b)(i), (b)(ii), (b)(iii) and (b)(iv) below shall be deposited and from which
only the Collateral Agent may effect withdrawals. Such amounts shall be held by
the Collateral Agent in the Cash Collateral Account and shall be distributed
from time to time by the Collateral Agent in accordance with Section 2(c) below.


(b)  

The following proceeds, payments and amounts shall be deposited and held by the
Collateral Agent in the Cash Collateral Account and shall be distributed from
time to time by the Collateral Agent in accordance with Section 2(c) below:


(i)  

any proceeds of any collection, recovery, receipt, appropriation, realization or
sale of any or all of the Collateral or the enforcement of the Security
Documents (the “Collateral Proceeds”) received by the Collateral Agent or any
Benefitted Party;


(ii)  

any amounts held in the Cash Collateral Account at the time a Triggering Event
occurs (the “Triggering Event Balances”);


(iii)  

any payments received or otherwise realized by any Benefitted Party in respect
of any Obligations on or after the date on which a Triggering Event has occurred
(the “Triggering Event Payments”); and


5

(iv)  

any amounts received or recovered by any Benefitted Party through any exercise
of any right of setoff or banker’s lien at any time on or after the occurrence
of a Triggering Event (whether by law, contract or otherwise, but excluding any
amount deposited into an account of the Company or any Subsidiary maintained
with a Benefitted Party that is applied solely to pay overdrafts in, or fees and
charges related to the maintenance of, such account or any related account) (the
“Setoff Proceeds”).


            Each Benefitted Party agrees to deliver any Collateral Proceeds, any
Triggering Event Balances, any Triggering Event Payments and any Setoff Proceeds
to the Collateral Agent within two (2) Business Days after receipt (other than
pursuant to subsection (c) below) of such Collateral Proceeds, Triggering Event
Balances, Triggering Event Payments or Setoff Proceeds. (c) The Collateral Agent
shall distribute the proceeds described in subsections (b)(i), (b)(ii), (b)(iii)
and (b)(iv) above which are held in the Cash Collateral Account to the
Collateral Agent and the Benefitted Parties in accordance with the following
priorities:

          first, to the reasonable costs and expenses of the Collateral Agent
incurred in connection with the maintenance of the Cash Collateral Account and
any collection, recovery, receipt, appropriation, legal proceeding (whether by
or against any such party), realization or sale of any or all of the Collateral
or the enforcement of the Security Documents;


          second, after payment in full of all amounts set forth in item first,
to the Benefitted Parties in payment of any and all amounts owed to the
Benefitted Parties for reimbursement of amounts paid by them to the Collateral
Agent in accordance with Section 4(g) pro rata in proportion to such amounts
owed to such Benefitted Parties;


          third, after payment in full of all amounts set forth in item second,
to the payment and permanent reduction of the principal amount of the
outstanding Obligations and the Contingent L/C Obligations, pro rata, based on
the proportion that the principal amount of such outstanding Obligations and
Contingent L/C Obligations held by each Benefitted Party at such time bears to
the sum of the principal amount of all such Obligations and Contingent L/C
Obligations;


          fourth, after payment in full of all amounts set forth in item third,
to the payment and permanent reduction of the amount of the outstanding
Obligations representing interest, pro rata, based on the proportion that such
outstanding Obligations representing interest held by each Benefitted Party at
such time bears to the sum of all such Obligations representing interest;


          fifth, after payment in full of all amounts set forth in item fourth,
to the payment and permanent reduction of all other outstanding Obligations not
representing principal, Contingent L/C Obligations or interest, pro rata, based
on the proportion that such outstanding Obligations not representing principal,
Contingent L/C Obligations or interest held by each Benefitted Party at such
time bears to the sum of all such Obligations not representing principal,
Contingent L/C Obligations or interest; and


6

          sixth, after payment in full of all amounts set forth in item fifth,
to or at the direction of the Company or as a court of competent jurisdiction
may otherwise direct.


            The Collateral Agent shall make such distributions promptly after
the deposit of any Collateral Proceeds, Triggering Event Balances, Triggering
Event Payments or Setoff Proceeds into the Cash Collateral Account. A Benefitted
Party’s pro rata share of the Obligations on any distribution date shall be
determined by assuming that all Obligations are denominated in U.S. Dollars
based upon the quoted spot rate at which the Collateral Agent’s principal office
offers to exchange any applicable currency for U.S. Dollars at 11:00 A.M. (local
time at such principal office) on the Business Day preceding such distribution
date (the “Applicable Exchange Rate”). For any distribution, the Collateral
Agent shall exchange the relevant portion of such distribution into the
applicable currency and make each such distribution in the applicable currency.

        3.     Payment of Obligations; Distributions Recovered.

            (a)     The Company, each Issuer Subsidiary and each Subsidiary
Guarantor agree that any amounts received by a Benefitted Party and delivered by
such Benefitted Party to the Collateral Agent pursuant to the terms of this
Agreement will not be deemed to be a payment in respect of any Obligations owing
to such Benefitted Party until such Benefitted Party receives its pro rata share
of such amount from the Collateral Agent and then only to the extent of the
actual payment and receipt of such pro rata share; provided that no Subsidiary
Guarantor shall be obligated to pay any amount in respect of the Obligations
(including, in the case of an Issuer Subsidiary, in respect of its Direct
Subsidiary Obligations) in excess of the maximum amount of the Obligations that
may be paid by such Subsidiary Guarantor without rendering any Subsidiary
Guaranty issued by such Subsidiary Guarantor (or, in the case of an Issuer
Subsidiary, any of its Direct Subsidiary Obligations) void, voidable or illegal
under any applicable law (including, without limitation, any fraudulent
conveyance or fraudulent transfer).

            (b)     Notwithstanding anything to the contrary contained in this
Agreement, in each case in which any proceeds (or the value thereof) or payments
are recovered as a preferential or otherwise voidable payment (whether by a
trustee in bankruptcy or otherwise) from the party (the “Distributor”) which
distributed those proceeds to another party or parties under this Agreement,
each party (a “Distributee”) to whom any of those proceeds were ultimately
distributed shall, upon the Distributor’s notice of the recovery to the
Distributee, return to the Distributor an amount equal to the Distributee’s
ratable share of the amount recovered, together with a ratable share of interest
thereon to the extent the Distributor is required to pay interest thereon. For
purposes of this Agreement, “proceeds” means any payment (whether made
voluntarily or involuntarily) from any source, including, without limitation,
any offset of any deposit or other indebtedness, any security (including,
without limitation, any guaranty or any collateral) or otherwise.

7

            (c)     Notwithstanding anything to the contrary contained in this
Agreement, including Section 2 and the foregoing provisions of this Section 3,
the Benefitted Parties may, without the consent of the Company, any Issuer
Subsidiary or any Subsidiary Guarantor, enter into such other arrangements
(including, without limitation, the purchase of participations) as the
Benefitted Parties determine are necessary or appropriate to accomplish the
ratable sharing of recoveries on the Obligations contemplated by this Agreement.

        4.     The Collateral Agent.

            (a)     By execution and delivery hereof, each Benefitted Party
hereby appoints State Street Bank and Trust Company of California, N.A. as
Collateral Agent and its representative hereunder and under the Security
Documents and authorizes the Collateral Agent to act as such hereunder and
thereunder on behalf of such Benefitted Party. The Collateral Agent agrees to
act as such upon the express conditions contained in this Agreement. In
performing its functions and duties under this Agreement and the Security
Documents, the Collateral Agent shall act solely as agent of the Benefitted
Parties to the extent, but only to the extent, provided in this Agreement and
does not assume, and shall not be deemed to have assumed, any obligation towards
or relationship of agency, fiduciary or trust with or for any other Person,
other than as set forth herein and in the Security Documents.

            (b)     The Collateral Agent shall take any action with respect to
the Collateral and/or the Security Documents only as directed in accordance with
Section 5(a) hereof; provided that the Collateral Agent shall not be obligated
to follow any directions given in accordance with Section 5(a) hereof to the
extent that the Collateral Agent has received advice from its counsel to the
effect that such directions are in conflict with any provisions of law, this
Agreement, the Security Documents or any order of any court or administrative
agency; provided further that the Collateral Agent shall not, under any
circumstances, be liable to any Benefitted Party or any other person for
following the written directions received in accordance with Section 5(a)
hereof. Any directions given by the Required Creditors pursuant to Section 5(a)
hereof may be withdrawn or modified by the Required Creditors by delivering
written notice of withdrawal or modification to the Collateral Agent prior to
the time when the Collateral Agent takes any action pursuant to such directions.

            (c)     Each Benefitted Party authorizes the Collateral Agent to
take such action on such Benefitted Party’s behalf and to exercise such powers
hereunder as are specifically delegated to the Collateral Agent by the terms
hereof and of the Security Documents, together with such powers as are
reasonably incidental thereto. The Collateral Agent shall have only those duties
and responsibilities that are expressly specified in this Agreement and the
Security Documents, and it may perform such duties by or through its agents or
employees. Nothing in this Agreement or the Security Documents, express or
implied, is intended to or shall be construed as imposing upon the Collateral
Agent any obligations in respect of this Agreement or such Security Documents
except as expressly set forth herein.

            (d)     The Collateral Agent shall not be responsible to any
Benefitted Party for the execution, effectiveness, genuineness, validity,
perfection, enforceability, collectibility, value or sufficiency of the
Collateral or the Security Documents or for any representations, warranties,
recitals or statements made in any document executed in connection with the
Obligations or

8

made in any written or oral statement or in any financial or other statements,
instruments, reports, certificates or any other documents in connection herewith
or therewith furnished or made by or on behalf of the Company and its
Subsidiaries (including any Issuer Subsidiary) to any Benefitted Party or be
required to ascertain or inquire as to the performance or observance by the
Company or any of its Subsidiaries (including any Issuer Subsidiary) or any
other pledgor or guarantor of any of the terms, conditions, provisions,
covenants or agreements contained in any document executed in connection with
the Obligations or of the existence or possible existence of any Triggering
Event.

            (e)     The Collateral Agent shall not be liable to any Benefitted
Party for any action taken or omitted hereunder or under the Security Documents
or in connection herewith or therewith except to the extent caused by the
Collateral Agent’s gross negligence or willful misconduct. The Collateral Agent
shall be entitled to rely, and shall be fully protected in relying, upon any
written statement, instrument or document believed by it to be genuine and
correct and to have been signed or sent by the proper person or persons and,
except as otherwise specifically provided in this Agreement, shall be entitled
to rely upon the written direction of the Required Creditors (as defined in
Section 5(a)) certifying that the persons signing such direction constitute the
“Required Creditors,” and shall be entitled to rely and shall be fully protected
in relying on opinions and judgments of counsel, accountants, experts and other
professional advisors selected by it in good faith and with due care. The
Collateral Agent shall be entitled to refrain from exercising any power,
discretion or authority vested in it under this Agreement or the Security
Documents unless and until it has obtained the directions in accordance with
Section 5(a) hereof with respect to the matters covered thereby. The Collateral
Agent shall be entitled to request from each Benefitted Party a certificate
setting out the amount of the respective Obligations held by it (including,
without limitation, amounts representing principal, Contingent L/C Obligations
or interest on such Obligations) for purposes of calculating distributions
pursuant to Section 2(c).

            (f)     Each Benefitted Party agrees not to take any action
whatsoever to enforce any term or provision of the Security Documents or to
enforce any of its rights in respect of the Collateral, in each case except
through the Collateral Agent acting in accordance with this Agreement.

            (g)     The Company and each of its subsidiaries which is party to
this Agreement, and any Issuer Subsidiary which may become party to this
Agreement pursuant to Section 10(f) hereof, by its execution of the signature
page of this Agreement, agrees to pay and save the Collateral Agent harmless
from liability for payment of all costs and expenses of the Collateral Agent in
connection with this Agreement and the Security Documents, other than
liabilities, costs and expenses resulting from the Collateral Agent’s gross
negligence or willful misconduct. Each Benefitted Party severally agrees to
indemnify the Collateral Agent, pro rata (to the extent set forth in the
penultimate sentence of this Section 4(g)), to the extent the Collateral Agent
shall not have been reimbursed by or on behalf of the Company or from proceeds
of the Collateral or otherwise, from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
reasonable expenses (including, without limitation, reasonable counsel fees and
disbursements) or disbursements of any kind or nature whatsoever which may be
imposed on, incurred by or asserted against the Collateral Agent in performing
its duties hereunder or under the Security Documents in its capacity as the
Collateral Agent in any way relating to or arising out of this Agreement, the
Security Documents

9

and/or the Collateral; provided that no Benefitted Party shall be liable for any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from the Collateral
Agent’s gross negligence, willful misconduct or breach of the express terms of
this Agreement. For purposes of this Section 4(g), any pro rata calculation
shall be on the basis of the outstanding principal amount of the Obligations
(determined by assuming that all Obligations are denominated in U.S. Dollars
based upon the Applicable Exchange Rate) held by or for each Benefitted Party at
the time of the act, omission or transaction giving rise to the reimbursement or
indemnity required by this Section 4(g). The provisions of this Section 4(g)
shall survive the payment in full of all the Obligations and the termination of
this Agreement and all other documents executed in connection with the
Obligations.

            (h)     The Collateral Agent may resign at any time by giving sixty
(60) days’ prior written notice thereof to the Benefitted Parties and the
Company, subject to the acceptance of its appointment by a successor Collateral
Agent simultaneously with or prior to any resignation of the Collateral Agent.
Upon any such notice of resignation, the Required Creditors (as defined in
Section 5(a) below) shall have the right to appoint a successor Collateral
Agent. The Collateral Agent may be removed at any time with or without cause, by
an instrument in writing delivered to the Collateral Agent, the Company and the
other Benefitted Parties by the Required Creditors (as defined in Section 5(a)
below). Upon the acceptance of any appointment as Collateral Agent hereunder by
a successor Collateral Agent, such successor Collateral Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring or removed Collateral Agent, and the retiring or removed
Collateral Agent shall be discharged from its duties and obligations under this
Agreement and the Security Documents; provided, however, that the retiring or
removed Collateral Agent will continue to remain liable for all acts of, or the
omission to act by, such retiring or removed Collateral Agent which occurred
prior to such retirement or removal. If no successor Collateral Agent shall have
been so appointed and shall have accepted such appointment within forty-five
(45) days after the retiring Collateral Agent’s giving of notice of resignation,
then, upon five days’ prior written notice to the Company and the Benefitted
Parties, the retiring Collateral Agent may, on behalf of the Benefitted Parties,
appoint a successor Collateral Agent, which shall be a bank or trust company
organized under the laws of the United States or any state thereof (or under the
laws of a foreign country and having a branch or agency located in the United
States) having a combined capital and surplus of at least $500,000,000, and the
short term unsecured debt obligations of which are rated at least P-1 by Moody’s
Investors Service or A-1 by Standard & Poor’s, or any affiliate of such bank.
After any retiring or removed Collateral Agent’s resignation or removal
hereunder as Collateral Agent, the provisions of this Agreement shall inure to
its benefit as to any actions taken or omitted to be taken by it while it was
the Collateral Agent under this Agreement and the Security Documents.

            (i)     Except as expressly set forth herein, the Collateral Agent
and each of its affiliates may accept deposits from, lend money to and generally
engage in any kind of banking, trust, financial advisory or other business with
the Company or any affiliate thereof (including any Issuer Subsidiary), and may
accept fees and other consideration from the Company or any affiliate thereof
(including any Issuer Subsidiary) for services in connection with this Agreement
and otherwise without having to account for the same to any Benefitted Party.

10

            (j)     The Collateral Agent shall not be liable for or by reason of
(i) any failure or defect in the registration, filing or recording of any of the
Security Documents, or any notice, caveat or financing statement with respect to
the foregoing, or (ii) any failure to do any act necessary to constitute,
perfect and maintain the priority of the security interest created by the
Security Documents.

            (k)     Notwithstanding anything to the contrary contained in this
Agreement or any document executed in connection with any of the Obligations,
the Collateral Agent, unless it shall have actual knowledge thereof, shall not
be deemed to have any knowledge of any Triggering Event unless and until it
shall have received written notice from the Company, any Issuer Subsidiary, or
any Benefitted Party describing such Triggering Event in reasonable detail
(including, to the extent known, the date of occurrence of the same).

        (l)     Upon receipt by the Collateral Agent of any direction by the
Required Creditors, all of the Benefitted Parties will be bound by such
direction.

        5.     Relating to Defaults and Remedies.

            (a)     The Required Creditors may, after any Triggering Event
(other than an Involuntary Proceeding) has occurred (or upon the occurrence and
continuation of an Involuntary Proceeding for at least 60 consecutive days) and
by giving the Collateral Agent written notice of such election, instruct and
cause the Collateral Agent to exercise its rights and remedies under the
Security Documents. The Collateral Agent shall follow the instructions of the
Required Creditors with respect to the enforcement action to be taken. For
purposes of this Agreement, the term “Required Creditors” shall mean (a) the
Required Lenders as defined in the Credit Agreement, and (b) the 2000 Senior
Noteholders and the 2003 Senior Noteholders holding a majority in principal
amount of the 2000 Senior Noteholder Notes plus the 2003 Senior Noteholder
Notes, each, in the case of both clause (a) and clause (b) above, voting as a
class; provided that if at any time (i) the aggregate outstanding principal
amount of Obligations (including the face amount of any undrawn Letters of
Credit) owed to the Senior Lenders under and as defined in the Credit Agreement,
or (ii) the aggregate outstanding principal amount of the 2000 Senior
Noteholders Notes plus the aggregate outstanding principal amount of the 2003
Senior Noteholders Notes represents, in either case, less than 10% of the sum of
the aggregate amounts referred to in clauses (i) and (ii) above, then “Required
Creditors” shall mean Benefitted Parties, considered as a single class, holding
more than 50% of the sum of (A) the face amount of any undrawn Letters of Credit
plus (B) the outstanding funded principal amount of the Obligations (it being
understood that all amounts referred to in this sentence shall be determined by
assuming that such amounts are denominated in U.S. Dollars based upon the
Applicable Exchange Rate). For purposes of the foregoing definitions, any
Benefitted Party that has purchased a participation in the Obligations owing to
another Benefitted Party shall be deemed to be the holder of the amount of such
Obligations which are the subject of such participation.

            (b)     Notwithstanding anything to the contrary contained in this
Agreement, the Collateral Agent shall not commence or otherwise take any action
or proceeding to enforce any Collateral Document or to realize upon any or all
of the Collateral unless and until the Collateral Agent has received
instructions in accordance with Section 5(a) above. Upon receipt by the

11

Collateral Agent of any such instructions, the Collateral Agent shall seek to
enforce the Security Documents and to realize upon the Collateral in accordance
with such instructions; provided that the Collateral Agent shall not be
obligated to follow any such directions as to which the Collateral Agent has
received a written opinion of its counsel to the effect that such directions are
in conflict with any provisions of law, this Agreement, the Security Documents
or any order of any court or administrative agency, and the Collateral Agent
shall not, under any circumstances, be liable to any Benefitted Party or any
other Person for following the written directions received in accordance with
Section 5(a) above.

            (c)     The duties and responsibilities of the Collateral Agent
hereunder shall consist of and be limited to (i) selling, releasing,
surrendering, realizing upon or otherwise dealing with, in any manner and in any
order, all or any portion of the Collateral, (ii) exercising or refraining from
exercising any rights, remedies or powers of the Collateral Agent under this
Agreement or the Security Documents or under applicable law in respect of all or
any portion of the Collateral, (iii) making any demands or giving any notices
under the Security Documents, (iv) effecting amendments to and granting waivers
under the Security Documents in accordance with the terms hereof, and (v)
maintaining the Cash Collateral Account under its exclusive dominion and control
for the benefit of the Benefitted Parties and making deposits therein and
withdrawals therefrom as necessary to effect the provisions of this Agreement.

            (d)     In the event that the Collateral Agent proceeds to foreclose
upon, collect, sell or otherwise dispose of or take any other action with
respect to any or all of the Collateral or to enforce any provisions of the
Security Documents or takes any other action pursuant to this Agreement or any
provision of the Security Documents or requests directions from the Required
Creditors as provided herein, upon the request of the Collateral Agent or any
Benefitted Party, each of the Benefitted Parties agrees that such Benefitted
Party (or any agent of or representative for such Benefitted Party) shall
promptly notify the Collateral Agent in writing, as of any time that the
Collateral Agent may specify in such request, (i) of the aggregate amount of the
respective Obligations then owing to such Benefitted Party as of such date and
(ii) such other information as the Collateral Agent may reasonably request.

            (e)     Promptly after the Collateral Agent receives written notice
of the occurrence of any Triggering Event pursuant to Section 2(a), it shall
promptly send copies of such notice to each of the Benefitted Parties.

            (f)     The Collateral Agent shall not be obliged to expend its own
funds in performing its obligations under this Agreement and shall be entitled
to require that the Benefitted Parties provide it with sufficient funds prior to
taking any action required under this Agreement.

        6.     Third Party Beneficiaries. This Agreement is solely for the
benefit of the parties hereto and their respective successors and assigns, and
none of the Company, any Issuer Subsidiary or any other person or entity,
including, without limitation, any guarantor of the obligations of the Company
or any Issuer Subsidiary, is intended to be a third party beneficiary hereunder
or to have any right, benefit, priority or interest under, or shall have any
right to enforce, this Agreement.

12

        7.     Relation of Creditors. This Agreement is entered into solely for
the purposes set forth herein, and no Benefitted Party assumes any
responsibility to any other party hereto to advise such other party of
information known to such Benefitted Party regarding the financial condition of
the Company or any of its Subsidiaries (including any Issuer Subsidiary) or of
any other circumstances bearing upon the risk of nonpayment of any Obligation.
Each Benefitted Party specifically acknowledges and agrees that nothing
contained in this Agreement is or is intended to be for the benefit of the
Company or any of its Subsidiaries (including any Issuer Subsidiary) and nothing
contained herein shall limit or in any way modify any of the obligations of the
Company, any Issuer Subsidiary or any Subsidiary Guarantor to the Benefitted
Parties.

        8.     Acknowledgment of Guaranties. Each party expressly acknowledges
the existence and validity of the 2000 Note Obligation Guaranty, the 2003 Note
Obligation Guaranty and the Bank Obligation Guaranty, agrees not to contest or
challenge the validity of the 2000 Note Obligation Guaranty, the 2003 Note
Obligation Guaranty or the Bank Obligation Guaranty and agrees that the judicial
or other determination of the invalidity of the 2000 Note Obligation Guaranty,
the 2003 Note Obligation Guaranty or the Bank Obligation Guaranty shall not
affect the provisions of this Agreement.

        9.     Notice of Certain Events. Each Benefitted Party agrees that upon
the occurrence of a Triggering Event, it shall promptly notify the Collateral
Agent of the occurrence of such Triggering Event. In addition, each Benefitted
Party agrees to provide to the Collateral Agent the amount and currency of its
Obligations at such reasonable times as may be necessary to determine such
Benefitted Party’s pro rata share of the outstanding principal amount of the
Obligations.

        10.     Miscellaneous.

            (a)     Notices. All notices and other communications provided for
herein, (including, without limitation, any modifications of, or waivers or
consents under, this Agreement) shall be sent (i) by telecopy if the sender on
the same day sends a confirming copy of such notice by a recognized overnight
delivery service (charges prepaid), or (ii) by registered or certified mail with
return receipt requested (postage prepaid), or (iii) by a recognized overnight
delivery service (with charges prepaid) to the intended recipient at the address
for notices specified beneath the signature of such party hereto; or as to any
party at such other address as shall be designated by such party in a notice to
each other party. Except as otherwise provided in this Agreement, all such
communications shall be deemed to have been duly given when actually received.

            (b)     Amendments, Waivers, Consents. All amendments, waivers or
consents of any provision of this Agreement shall be effective only if the same
shall be in writing and signed by all of the Benefitted Parties.

            (c)     Releases of Collateral. The parties hereto agree that the
Collateral Agent shall release all or any portion of the Collateral (other than
in connection with the exercise of its rights and remedies pursuant to Section
5) only upon the receipt by the Collateral Agent of (i) a written approval from
the Required Creditors, or (ii) so long as no event of default exists under any
Senior Loan Document and releasing such Collateral is not prohibited by any
Senior Loan

13

Document, an Officers’ Certificates of the Company and any applicable Subsidiary
Guarantor, which shall be true and correct, (x) stating that the Collateral
subject to such disposition is being sold, transferred or otherwise disposed of
in compliance with the terms of each of the Senior Loan Documents, and (y)
specifying the Collateral being sold, transferred or otherwise disposed of in
the proposed transaction. Upon the receipt of such written approval or Officers’
Certificates (so long as the Collateral Agent has no reason to believe that the
Officers’ Certificates delivered with respect to such disposition are not true
and correct), the Collateral Agent shall, at the Company’s expense, execute and
deliver such releases of its security interest in such Collateral to be
released, and provide a copy of such releases to each of the Benefitted Parties.
In connection therewith, the Benefitted Parties hereby irrevocably authorize the
Collateral Agent from time to time to release such Collateral or consent to such
release in accordance with the terms of this Agreement. Notwithstanding anything
provided herein to the contrary, no release of security shall in any way affect
the guaranties by the Material Domestic Subsidiaries of the Obligations, which
guaranties shall continue to remain in full force and effect after any such
release.

            (d)     Successors and Assigns. This Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns. At the time of any assignment of all or any portion of the 2000
Senior Noteholder Obligations by a 2000 Senior Noteholder, or of all or any
portion of the 2003 Senior Noteholder Obligations by a 2003 Senior Noteholder,
or of all or any portion of the Senior Lender Obligations by a Senior Lender, or
of all or any portion of the Additional Obligations by any Additional Creditor,
such assigning 2000 Senior Noteholder, 2003 Senior Noteholder, Senior Lender or
Additional Creditor, as the case may be, shall cause its assignee (each an
“Additional Benefitted Party”) to execute a Counterpart Amended and Restated
Collateral Agency and Intercreditor Agreement substantially in the form attached
hereto as Exhibit A (a “Counterpart”) and become a party to this Agreement.

            (e)     Purchasers of 2003 Senior Noteholder Notes. As a condition
precedent to purchasing any 2003 Senior Noteholder Notes, each Prudential
Affiliate that becomes a party to the 2003 Private Shelf Agreement, if not then
a party to this Agreement, shall execute a Counterpart and become a party to
this Agreement, and each such Prudential Affiliate shall be as fully a party to
this Agreement as a Benefitted Party as if it was an original signatory hereof
without any action required to be taken by any other party hereto. Each other
party to this Agreement expressly agrees that its rights and obligations arising
hereunder shall continue after giving effect to the addition of each such
Prudential Affiliate as a Benefitted Party to this Agreement.

            (f)     Additional Creditors. Upon the execution of a Counterpart by
any Additional Creditor (either directly or through its agents) and delivery of
such Counterpart to the other parties hereto, such Additional Creditor shall be
as fully a party to this Agreement as a Benefitted Party as if such Additional
Creditor was an original signatory hereof without any action required to be
taken by any other party hereto, provided that each such Additional Creditor
shall execute this Agreement simultaneously with the Subsidiary Guarantors’
execution and delivery to it of a Subsidiary Guaranty. Each other party to this
Agreement expressly agrees that its rights and obligations arising hereunder
shall continue after giving effect to the addition of such Additional Creditor
as a party to this Agreement. Notwithstanding the foregoing, after

14

the occurrence and during the continuation of an event of default under any
Senior Loan Document, no Additional Creditor (other than a Prudential Affiliate
pursuant to Section 10(e) hereof) may become party to this Agreement.

            (g)     Issuer Subsidiaries. Upon the execution of an Issuer
Subsidiary Counterpart in the form attached hereto as Exhibit B (an “Issuer
Subsidiary Counterpart”) by any Issuer Subsidiary which may become a party to
the 2003 Private Shelf Agreement and delivery of such Issuer Subsidiary
Counterpart to the other parties hereto, such Issuer Subsidiary shall be deemed
to acknowledge and consent to this Agreement, including without limitation
Section 3 hereof, as if such Issuer Subsidiary was an original signatory hereof
without any action required to be taken by any other party hereto, provided that
as a condition precedent to issuing any 2003 Senior Noteholder Notes each such
Issuer Subsidiary shall execute this Agreement. Each other party to this
Agreement expressly agrees that its rights and obligations arising hereunder
shall continue after giving effect to the addition of each such Issuer
Subsidiary as a party to this Agreement. Notwithstanding the foregoing or any
other provision of this Agreement, no entity may become an Issuer Subsidiary
unless either (i) such entity has executed and delivered a counterpart of the
Bank Obligation Guaranty or (ii) the Required Lenders (as defined in the Credit
Agreement) have consented thereto.

            (h)     Captions. The captions and Section headings appearing herein
are included solely for convenience of reference and are not intended to affect
the interpretation of any provision of this Agreement.

            (i)     Conflicts. In the event of a conflict between the terms of
this Agreement and the terms of any of the Security Documents, the terms of this
Agreement shall control.

            (j)     Counterparts. This Agreement may be executed in any number
of counterparts, all of which taken together will constitute one and the same
instrument and any of the parties hereto may execute this Agreement by signing
any such counterpart.

            (k)     GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS MADE AND PERFORMED IN THE STATE OF NEW YORK.

            (l)     Merger. This Agreement and the Security Documents supersede
all prior agreements, written or oral, among the parties with respect to the
subject matter of such agreements.

            (m)     Independent Investigation. None of the Collateral Agent or
any of the Benefitted Parties, nor any of their respective directors, officers,
agents or employees, shall be responsible to any of the others for the solvency
or financial condition of the Company or any applicable Issuer Subsidiary or the
ability of the Company or any applicable Issuer Subsidiary to repay any of the
Obligations, or for the value, sufficiency, existence or ownership of any of the
Collateral, or the statements of the Company or any applicable Issuer
Subsidiary, oral or written, or for the validity, sufficiency or enforceability
of any of the Obligations or any document or agreement executed or delivered in
connection with or pursuant to any of the foregoing. Each

15

Benefitted Party has entered into its respective financial agreements with the
Company or any applicable Issuer Subsidiary based upon its own independent
investigation, and makes no warranty or representation to the other, nor does it
rely upon any representation by any of the others, with respect to the matters
identified or referred to in this Section.

            (n)     Severability. In case any one or more of the provisions
contained in this Agreement shall be invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
of this Agreement shall not in any way be affected or impaired thereby.

            (o)     Effect of Bankruptcy or Insolvency. This Agreement shall
continue in effect notwithstanding the bankruptcy or insolvency of any party
hereto or the Company or any of its Subsidiaries (including any Issuer
Subsidiary).

[Remainder of page intentionally left blank]

16






        IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the date first set forth above.

U.S. BANK NATIONAL ASSOCIATION,
as successor to State Street Bank and Trust Company
of California, N.A. as Collateral Agent


By:          /s/ Brad E. Scarbrough
Name:     Brad E. Scarbrough
Title:       Vice President

Address for Notices:

U.S. Bank National Association
633 W 5th Street, 24th Floor
Los Angeles, California 90071
Attention: Brad Scarbrough
Vice President
Telephone: (213) 615-6047
Facsimile:
(213) 615-6197

THE PRUDENTIAL INSURANCE
COMPANY OF AMERICA,
as 2000 Senior Noteholder


By:        /s/ Iris Krause
Name:    Iris Krause
Title:      Vice President

Address for Notices:

The Prudential Insurance Company of America
c/o Prudential Capital Group – Corporate Finance
Four Embarcadero Center, Suite 2700
San Francisco, California 94111
Attention: Managing Director
Facsimile: (415) 421-6233

PRUDENTIAL INVESMENT
MANAGEMENT, INC.,
as 2003 Senior Noteholder
By:        /s/ Iris Krause
Name:    Iris Krause
Title:      Vice President

Address for Notices:

Investment Management, Inc.
c/o Prudential Capital Group – Corporate Finance
Four Embarcadero Center, Suite 2700
San Francisco, California 94111
Attention: Managing Director
Facsimile: (415) 421-6233

BANK OF AMERICA, N.A.,
as Agent to the Senior Lenders and a Senior Lender

By:      /s/ Sharon Burks Horos
Name:  Sharon Burks Horos
Title:    Vice President

Address for Notices:

Bank of America, N.A.
231 South LaSalle Street
Chicago, Illinois 60697
Attn: Sharon Burks Horos
Tel (312) 828-2149
Fax (312) 828-6269

BANK ONE, N.A.,
with its main office in Chicago, Illinois (as successor by merger to Bank One,
Utah, NA
as a Senior Lender

By:        /s/ Mark F. Nelson
Name:    Mark F. Nelson
Title:      Vice President

Address for Notices:

Bank One, N.A.
80 West Broadway, Suite 200
Salt Lake City, Utah 84101
Attn: Mark F. Nelson
Tel (801) 481-5041
Fax (801) 481-5351

EACH OF THE UNDERSIGNED HEREBY ACKNOWLEDGES AND CONSENTS TO THE FOREGOING,
INCLUDING, WITHOUT LIMITATION, SECTION 3. EACH OF THE UNDERSIGNED HEREBY
CONSENTS TO THE RELEASE BY THE COLLATERAL AGENT TO THE BENEFITTED PARTIES OF ANY
INFORMATION PROVIDED TO OR OBTAINED BY THE COLLATERAL AGENT UNDER OR IN
CONNECTION WITH THE SECURITY DOCUMENTS. EACH OF THE UNDERSIGNED HEREBY COVENANTS
TO PAY TO THE COLLATERAL AGENT FROM TIME TO TIME REASONABLE REMUNERATION FOR ITS
SERVICES HEREUNDER AND WILL PAY OR REIMBURSE THE COLLATERAL AGENT UPON ITS
REQUEST FOR ALL REASONABLE EXPENSES, DISBURSEMENTS AND ADVANCES INCURRED OR MADE
BY THE COLLATERAL AGENT IN THE ADMINISTRATION OR EXECUTION OF THE COLLATERAL
AGENCY HEREBY CREATED (INCLUDING THE REASONABLE COMPENSATION AND THE
DISBURSEMENTS OF ITS COUNSEL AND ALL OTHER ADVISERS AND ASSISTANTS NOT REGULARLY
IN ITS EMPLOY) BOTH BEFORE ANY DEFAULT HEREUNDER AND THEREAFTER UNTIL ALL DUTIES
OF THE COLLATERAL AGENT HEREUNDER SHALL BE FINALLY AND FULLY PERFORMED EXCEPT
ANY SUCH EXPENSE, DISBURSEMENT OR ADVANCE AS MAY ARISE OUT OF OR RESULT FROM THE
COLLATERAL AGENT’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT. THE UNDERSIGNED
HEREBY AGREES TO PROVIDE TO EACH OF THE BENEFITTED PARTIES TRUE AND CORRECT
COPIES OF ALL NOTICES, CERTIFICATES, SCHEDULES AND OTHER INFORMATION PROVIDED TO
THE COLLATERAL AGENT PURSUANT TO THIS AGREEMENT AND THE SECURITY DOCUMENTS.

NU SKIN ENTERPRISES, INC.

By:        /s/ D. Matthew Dorny
Name:    D. Matthew Dorny
Title:      Vice President

NU SKIN INTERNATIONAL, INC.
NU SKIN ENTERPRISES HONG KONG, INC.
NU SKIN TAIWAN, INC.
NU SKIN UNITED STATES, INC.
BIG PLANET, INC.

By:        /s/ D. Matthew Dorny
Name:    D. Matthew Dorny
Title:       Vice President

NSE KOREA LTD.,
a Korean corporation domesticated under under the laws of Delaware

By:        /s/ Sung Tae Han
Name:    Sung Tae Han
Title:      President, Representative Director and General Manager

Address for Notices:
One Nu Skin Plaza
75 West Center Street
Provo, Utah 84601
Attention: General Counsel
Facsimile: (801) 345-6099


EXHIBIT A


COUNTERPART AMENDED AND RESTATED COLLATERAL AGENCY AND INTERCREDITOR AGREEMENT

        IN WITNESS WHEREOF, the undersigned has caused this Counterpart Amended
and Restated Collateral Agency and Intercreditor Agreement, dated as of
________, 20__ (this “Counterpart”), to be duly executed and delivered by its
duly authorized officer. Upon execution and delivery of this Counterpart to
Collateral Agent, the undersigned shall be an Additional Benefitted Party under
the Amended and Restated Collateral Agency and Intercreditor Agreement and shall
be as fully a party to the Amended and Restated Collateral Agency and
Intercreditor Agreement as if such Additional Benefitted Party were an original
signatory to the Amended and Restated Collateral Agency and Intercreditor
Agreement.

[Name of Additional Benefitted Party]


By:
Name:
Title:









A-1





EXHIBIT B


ISSUER SUBSIDIARY COUNTERPART

        IN WITNESS WHEREOF, the undersigned has caused this Issuer Subsidiary
Counterpart, dated as of ________, 20__ (this “Issuer Subsidiary Counterpart”),
to be duly executed and delivered by its duly authorized officer. Upon execution
and delivery of this Issuer Subsidiary Counterpart to Collateral Agent, the
undersigned shall be an Issuer Subsidiary under the Amended and Restated
Collateral Agency and Intercreditor Agreement and shall be deemed to acknowledge
and consent to the Amended and Restated Collateral Agency and Intercreditor
Agreement, including without limitation Section 3 thereof, as if such Issuer
Subsidiary were an original signatory to the Amended and Restated Collateral
Agency and Intercreditor Agreement.

[Name of Issuer Subsidiary] By:
Name:
Title:






B-1

